CHINACAST EDUCATION CORPORATION

2007 OMNIBUS SECURITIES AND INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

THIS AGREEMENT (this “Agreement”) effective as of the date of grant set forth on
the signature page hereto (the “Grant Date”), is between Chinacast Education
Corporation, a Delaware corporation (together with its successors, the
“Company”), and the individual whose name is set forth on the signature page
hereto (the “Grantee”).

 

1.Grant of Restricted Stock.

 

1.1              The Company hereby grants to the Grantee, and the Grantee
hereby accepts from the Company, the number of shares of Restricted Stock set
forth on the signature page hereto.

 

1.2              This Agreement shall be construed in accordance with, and
subject to, the provisions of the Plan (the provisions of which are incorporated
herein by reference). Except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan.

 

2.Rights of Grantee.

 

Except as otherwise provided in this Agreement, the Grantee shall be entitled,
at all times on and after the Grant Date, to exercise all rights of a
shareholder with respect to the shares of Restricted Stock (whether or not the
restrictions thereon shall have lapsed), including the right to vote the shares
of Restricted Stock and the right, subject to Section 6 hereof, to receive
dividends thereon. Notwithstanding the foregoing, prior to the lapse of risk of
forfeiture with respect to the shares of Restricted Stock as provided in Section
3 hereof, the Grantee shall not be entitled to transfer, sell, pledge,
hypothecate or assign the shares of Restricted Stock (collectively, the
“Transfer Restrictions”).

3.Lapse of Risk of Forfeiture.

 

Except as otherwise provided herein, the Transfer Restrictions on the shares of
Restricted Stock shall lapse and the shares of Restricted Stock granted
hereunder shall no longer be subject to a risk of forfeiture as follows:

 

3.1              One-third (1/3) of the total number of shares of Restricted
Stock granted hereunder shall no longer be subject to a risk of forfeiture on
the first (1st) anniversary of the Grant Date, provided (i) on or prior to such
date, the Company has reclaimed ownership of at least one (1) of the colleges
that were illegally transferred from the Company by previous management and (ii)
the Grantee continues to be employed by or serve on the board of directors of
the Company on such date;

 

3.2              One-third (1/3) of the total number of shares of Restricted
Stock granted hereunder shall no longer be subject to a risk of forfeiture on
the second (2nd) anniversary of the Grant Date, provided (i) on or prior to such
date, the Company has posted on its balance sheet, in the aggregate, at least
$25 million USD in cash which has been acquired by means of either (a) the
recovery of cash that had historically reported as being held in banks for the
Company’s account and/or (b) the realization of earnings from operations and
dividends from operating subsidiaries and (ii) the Grantee continues to be
employed by or serve on the board of directors of the Company on such date;



 

 

 

 

3.3              One-third (1/3) of the total number of shares of Restricted
Stock granted hereunder shall no longer be subject to a risk of forfeiture on
the date following the date as of which the Company’s Common Stock has traded on
any national securities exchange or on the over the counter market at a price of
$2 per share or more for thirty (30) consecutive trading days, provided (i) such
thirty (30) trading days have occurred prior to the second (2nd) anniversary of
the Grant Date and (ii) the Grantee continues to be employed by or serve on the
board of directors of the Company on the last of such thirty (30) consecutive
trading days;

 

Notwithstanding the foregoing, in the event that, within twenty four (24) months
following the Grant Date, the Company reclaims ownership of all three (3) of the
colleges that were illegally transferred from the Company by previous
management, no shares of Restricted Stock shall be subject to a risk of
forfeiture as of the date that the ownership of the third college is reclaimed
by the Company, provided the Grantee continues to be employed by or serve on the
board of directors of the Company on such date.

4.Escrow and Delivery of Shares.

 

4.1              Certificates representing the shares of Restricted Stock shall
be issued and held by the Company in escrow and shall remain in the custody of
the Company until their delivery to the Grantee or his or her estate as set
forth in Section 4.2 hereof, subject to the Grantee’s delivery of any documents
which the Company in its discretion may require as a condition to the issuance
of shares and the delivery of shares to the Grantee or his or her estate.

 

4.2              Certificates representing those shares of Restricted Stock in
respect of which the Transfer Restrictions have lapsed pursuant to Section 3
hereof shall be delivered to the Grantee as soon as practicable following the
applicable date that the shares of Restricted Stock cease to be subject to a
risk of forfeiture.

 

4.3              The Grantee may receive, hold, sell or otherwise dispose of
those shares delivered to him or her pursuant to Section 4.2 free and clear of
the Transfer Restrictions, but subject to compliance with all federal, state and
other similar securities laws.

 

5.Ceasing to be Employed or Provide Services.

 

In the event the Grantee ceases to be employed by or serve on the board of
directors of the Company for any reason, the Grantee shall forfeit the shares of
Restricted Stock which are then subject to the Transfer Restrictions and shall
have no rights with respect thereto.

6.Dividend Rights.

 

All dividends declared and paid by the Company on shares of Restricted Stock
shall be deferred until each lapsing of the Transfer Restrictions pursuant to
Section 3 hereof. The deferred dividends shall be held by the Company for the
account of the Grantee. On the date that the Transfer Restrictions lapse, a pro
rata share of dividends, with no interest thereon, shall be paid to the Grantee.

 



 

 

 

 

7.No Right to Continued Employment or Service Relationship.

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to the continuance of employment
or service with the Company or any of its Affiliates, nor shall this Agreement
or the Plan interfere in any way with the right of the Company or any of its
Affiliates to terminate the Grantee’s employment or service therewith at any
time.

 

8. Representations of the Grantee. In connection with the grant of shares of
Restricted Stock to the Grantee hereunder, the Grantee represents and warrants
to the Company that:

 

8.1 The shares of Restricted Stock to be acquired by the Grantee pursuant to
this Agreement shall be acquired for Grantee’s own account and not with a view
to, or intention of, distribution thereof in violation of the Securities Act of
1933, as amended (the “Securities Act”), or any applicable securities laws, and
the shares of Restricted Stock shall not be disposed of in contravention of the
Securities Act or any applicable securities laws.

 

8.2 The Grantee is an “accredited investor” as defined in Rule 501 of the
Securities Act.

 

8.3 The Grantee is sophisticated in financial matters and is able to bear the
economic risk of his investment in the shares of Restricted Stock for an
indefinite period of time because the shares of Restricted Stock have not been
registered under the Securities Act and, therefore, cannot be sold unless
subsequently registered under the Securities Act or unless an exemption from
such registration is available.

 

8.4 The Grantee has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the shares of Restricted Stock and has
had full access to such other information concerning the Company as he has
requested.

 

8.5 This Agreement constitutes the legal, valid and binding obligation of the
Grantee, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by the Grantee does not and will not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which the Grantee is a party or any judgment, order or decree to which the
Grantee is subject.

 

9. Withholding of Taxes.

 

The Grantee shall pay to the Company, or the Company and the Grantee shall agree
on such other arrangements necessary for the Grantee to pay, the applicable
federal, state and local income taxes required by law to be withheld (the
“Withholding Taxes”), if any, upon the lapsing of the risk of forfeiture and
delivery of the shares. The Company shall have the right to deduct from any
payment of cash to the Grantee any amount equal to the Withholding Taxes in
satisfaction of the Grantee’s obligation to pay Withholding Taxes.

 



 

 

 



10.Grantee Bound by the Plan.

 

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

11. Modification of Agreement.

 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto. No waiver by either party hereto of any breach by the other
party hereto of any provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions at the time
or at any prior or subsequent time.

12.Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

13.Governing Law.

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware, without regard to
principles of conflicts of law.

14.Successors in Interest.

 

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be final, binding and conclusive upon
the Grantee’s beneficiaries, heirs, executors, administrators and successors.

15. Resolution of Disputes.

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Company for all purposes.

 

 

 

[signature page follows]

 



 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the Date of Grant.

 

 

 



 

  Chinacast Education Corporation       By:  /s/     Name:
Title:

 



 





 

Agreed and acknowledged as
of the Date of Grant:

 

_________________________________

Name:

 

 

 

 

 

 

 

Grantee’s Name:

 

 

 

_____________________

 

Grant Date: _____________________ Number of Shares Subject to the Award:
  _____________________

 

 

 

 



